Citation Nr: 1139216	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  09-39 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than March 22, 2008 for a 100 percent disability rating for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1943 to December 1944.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On March 22, 2008, VA received the Veteran's claim for an increased rating for his service-connected PTSD and MDD.  

2.  It was not factually ascertainable for the one-year period prior to March 22, 2008 that the criteria for a 100 percent evaluation for the Veteran's PTSD and MDD were met.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 22, 2008, for the assignment of a 100 percent disability rating for PTSD and MDD are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400(o)(2) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1).

The record shows that through VCAA letters dated May 2008 and March 2009 the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The VCAA letter to the appellant was provided in May 2008 prior to the initial decision granting a 100 percent disability rating in September 2008 and prior to the unfavorable decision regarding his earlier effective date claim in April 2009.

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of a higher initial rating for a left hip disability on appeal.

Earlier Effective Date for a 100 Percent Disability Rating for PTSD and MDD

The Veteran appeals for assignment of an effective date prior to March 22, 2008, for the assignment of a 100 percent disability rating for his service-connected PTSD and MDD.  The assignment of effective dates for increased evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  

The statute provides, in pertinent part, that: 

(a) Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 

(b)(2) The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110 (West 2002). 

The pertinent provisions of 38 C.F.R. § 3.400 clarify that: 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.

(o)(2) Disability compensation.  Earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim. 

Thus, as seen in the regulations above, three possible dates may be assigned for the effective date of an increased rating claim depending on the facts of the case: 

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet.App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

The Board notes that the Veteran was granted service connection for psychoneurosis anxiety combat neurosis at 50 percent from December 1944 in a February 1945 rating decision. The Veteran did not appeal that rating decision.  Subsequent rating decisions decreased the Veteran's disability rating to 30 percent from December 1945, to 10 percent from November 1948, and to 0 percent from October 1951.  The Veteran then requested an increased disability rating in September 2001.  In a September 2002 rating decision, the Veteran's disability rating was increased to 70 percent, effective September 2001.  The Veteran again did not appeal that rating decision, or submit any new and material evidence within one year.  In March 2008, the Veteran again requested an increase in his disability rating for PTSD and MDD.  The RO developed the claim and granted the Veteran's request, assigning a 100 percent disability rating effective March 22, 2008, the date of receipt of the Veteran's claim for increase.  After being notified of the decision to increase the evaluation for his PTSD and MDD, the Veteran submitted a notice of disagreement, requesting an earlier effective date for the increased disability rating. 
To receive an effective date earlier than his date of claim, the evidence must show that an increase in disability preceded the claim by a year or less.  38 C.F.R. § 3.400(o)(2).  The rating to be assigned is based on the evidence that is of record at the time of the decision.  The evidence for that period does not indicate the presence of complaints or symptoms so that an assessment could be made of the degree of severity.  The Board notes that the record contains no evidence regarding the severity of the Veteran's PTSD and MDD dated within one year prior to the March 22, 2008 claim.  Additionally, the Veteran does not claim that his PTSD and MDD increased in severity within that one year time-frame.  Rather, the Veteran asserts that he should be granted a 100 percent disability rating back to the date of his discharge from the Army, December 30, 1944.  No remaining evidence of record shows that an increase in PTSD and MDD began during the one year prior to the March 22, 2008 increased rating claim.  

In light of the evidence noted above, the Board concludes that there is no evidence in the year before VA was alerted to the worsening of the Veteran's PTSD and MDD that would allow the effective date to be earlier than March 22, 2008.  Therefore, the date that the claim is received, March 22, 2008, is the effective date of the increased rating.  38 C.F.R. § 3.400(o)(2).  The Veteran's claim for an earlier effective date for the award of a 100 percent disability evaluation for PTSD and MDD is denied.


ORDER

An earlier effective date prior to March 22, 2008 for a 100 percent disability rating for PTSD and MDD is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


